Case 9:20-cv-82231-AMC Document 41-2 Entered on FLSD Docket 01/21/2021 Page 1 of 5




                               EXHIBIT 2
Case 9:20-cv-82231-AMC Document 41-2 Entered on FLSD Docket 01/21/2021 Page 2 of 5




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                   CASE NO.: 9:20-cv-82231-AMC

    LA DOLFINA S.A. LLC, a Florida limited liability
    company, and
    ADOLFO CAMBIASO, individually,

           Plaintiffs,
    v.

    D. ALAN MEEKER, individually,
    a/k/a ALAN MEEKER or DAVID ALAN
    MEEKER,
    CRESTVIEW FARM, LLC, a Texas limited
    liability company, and
    CRESTVIEW GENETICS, LLC, a Nevada limited
    liability company,

           Defendants.


                          SECOND AFFIDAVIT OF ADOLFO CAMBIASO


          Now comes affiant, Adolfo Cambiaso, being of full age and otherwise sui generis, hereby
   state the following:
          1.      Unless otherwise stated herein, I make this Affidavit based upon facts of which I
   have personal knowledge.
          2.      I reside in Canuelas and Cordoba, Argentina. I spend many months in Florida and
   Colorado during the U.S. polo seasons.
          3.      I attended several meetings in Wellington concerning clone breeding with Mr.
   Meeker. Many of meetings were held on multiple dates at Valiente’s farm in Wellington, Palm
   Beach County, Florida. For example, there were meetings between February 25 and 28, 2019
   (attended by myself, Mr. Meeker, Mr. Jornayvaz and Mr. Zedda); between February 1 and 3,
   2020 (attended by myself, Mr. Meeker, his counsel Mr. Eichenberg; Mr. Zedda, and Mr.
   Jornayvaz) at the Valiente barn in Wellington, Palm Beach County, Florida.


                                                   1
Case 9:20-cv-82231-AMC Document 41-2 Entered on FLSD Docket 01/21/2021 Page 3 of 5




           4.      The specific subjects discussed at these meetings included: the clones
   contemplated by the 2019 Side Agreement that were for my and La Dolfina’s exclusive use, the
   two Cuartetera clones only for the personal use of the Meeker family; the implementation of the
   breeding program developed by the Equine Joint Venture Agreement. and the ten Cuartetera
   clones that I had asked Mr. Meeker to produce under the 2019 Side agreement.
           5.     During these discussions, it was clear to all and acknowledged by Mr. Meeker
   that La Dolfina and Cambiaso clones would not be sold but instead were to be used solely by me
   and La Dolfina branded teams. I did not want clones sold in the market. Once a clone is sold it
   can be copied over and over again and the uniqueness of these animals would disappear. It would
   totally change the breed of polo horses and irreparable harm the polo horse industry.
           6.     Mr. Meeker never once stated in any of these meetings – or in any of his many
   personal discussions with me - that the 2009 Agreement gave him any rights to breed and sell
   clones. He never once stated that he intended to try and sell clones to La Natividad (Lolo and
   Camilla Castagnola) or Mr. Borodin. To the contrary he always stated that selling clones was not
   the right approach to the business and a bad idea. His position in this litigation that he somehow
   has rights under the 2009 Agreement to clone and sell horses without my consent is completely
   contrary to his conduct and past statements. The first time I heard of him trying to sell La
   Dolfina or clones of my horses was his overture to Mr. Castagnola on or about December 1,
   2020.
           7.     In his dealings with me, Mr. Meeker did not make any distinction between
   Crestview Genetics and Crestview Farms. He seldom made mention of the entities he now
   claims are independent.
           8.     It was clear based on my experience with Mr. Meeker that he controlled the
   Crestview entities to such an extent that they were not an issue in our discussions. Other than Mr.
   Meeker and on one occasion his lawyer, I was never introduced to a single officer, partner or
   owner of these entities. It was just Mr. Meeker. He never stated that he had to get approval from
   anyone in these entities or their ownership. He appeared to have sole decision making power to
   the point that they were non-existent in our dealings and he made us believe that it was just him
   and not other companies that we were dealing with.
           9.     The use of Crestview Genetics and the so-called assignment to this entity of the
   2009 agreement was only raised in this litigation. In our discussions never once did Mr. Meeker

                                                    2
Case 9:20-cv-82231-AMC Document 41-2 Entered on FLSD Docket 01/21/2021 Page 4 of 5




   speak of this assignment or different entities holding different claimed rights. It would appear
   that this assignment was for an improper purpose and solely to protect Mr. Meeker from the
   consequences of this lawsuit. The unexpected use of the different entities in this litigation is
   harmful to the me and La Dolfina because I believed that Mr. Meeker was the person who we
   were dealing with for all purposes in the formation and implementation of these relationships.
             10.   In my dealings with Mr. Meeker he never mentioned or discussed the 2009
   Agreement or claimed he had any rights arising from it. The 2009 Agreement was mentioned for
   the first time in 2020. His recent assertion of claimed rights under the 2009 Agreement and in
   this litigation is in contrast to his lack of discussion of this Agreement or him even mentioning it.
   Mr. Meeker had ample opportunity in discussions with me over an eleven year period to assert or
   discuss any rights he thinks he had under this Agreement. In the many visits to my Farm in
   Argentina, and in our multiple interactions in Wellington, Palm Beach County, Florida and
   frequent discussions of clones and breeding, not once did he mention the 2009 Agreement or his
   purported rights to sell clones. He never stated that he had any right to make Cuartetera clones
   without my permission.
             11.   I have always believed that if I or La Dolfina lose control of the clones we were
   going to lose control and dilute La Dolfina and my carefully developed and prized bloodlines
   and competitive advantage on the polo field and in the polo marketplace would be severely
   harmed . Mr. Meeker has admitted to me numerous times that selling into the open market the
   clones from highly unique and successful clones of horses owned by myself or La Dolfina was a
   bad business idea, because we would lose control over the unique horses and genetics of those
   horses. Mr. Meeker told me repeatedly he would never make such sales to the public and I have
   seen several media presentations where he said the same publically. All of our agreements
   provided for strict controls over the custody and control of the genetic samples and the clones,
   and none provided for sale to the general public market of the clones from my and La Dolfina
   horses.
             12.   The agreement with Mr. Gutierrez and Mr. Meeker to start CRESTVIEW
   GENETICS ARGENTINA SRL was reached at the International Polo Club Tournament (IPC) in
   Wellington on February/March 2011, and also had strict controls over the clones and genetic
   material from the original horses and clones.



                                                     3
Case 9:20-cv-82231-AMC Document 41-2 Entered on FLSD Docket 01/21/2021 Page 5 of 5




          13.     The agreement was to maintain ownership of the clones produced (all were
   transferred to CRESTVIEW GENETICS ARGENTINA SRL.) and the provision of cloning
   services to third parties. An important part of the agreement was for Mr. Gutierrez to pay Mr.
   Meeker for his payment to me under the 2009 Agreement. We all agreed that the 2009 agreement
   was extinguished by this payment by Mr. Gutierrez and the formation of CRESTVIEW
   GENETICS ARGENTINA SRL.
          14.     Because of our discussions in Wellington, Palm Beach County, Florida and the
   payment of the money to Mr. Meeker by Mr. Gutierrez , I am surprised that he is now asserting
   that he has a right to sell La Dolfina clones and has actually sold three Cuartetera clones. This is
   completely contrary to Mr. Meeker’s many statements and promises to me and in the media that
   selling clones of the La Dolfina bloodlines was a terrible idea. It was clear to me based on our
   meetings and the payment to Mr. Meeker of $1,533,000 that the idea of jointly developing and
   marketing clones in the 2009 Agreement had been abandoned by Mr. Meeker. Mr. Meeker did
   not ever say to me after my payment that he had a right to, or that he intended to sell clones on
   my behalf. The concept of the clones sales was over and we moved on to a new business model.
          15.     Because of this, I am shocked that Mr. Meeker is now claiming some right in the
   famous and special polo horse Cuartetera and the other polo horses in the 2009 Agreement and
   that he has the ability to breed and sell their clones. Until 2020, this subject was never raised and
   we relied on Mr. Meeker’s promises that no clones would be sold especially Cuartetera clones.
          16.     If this behavior continues and Mr. Meeker violates his promises not to sell clones
   (he has said this publically many times to the press even), Cuartetera’ s genetics will be diluted
   forever. She is unique. She has been voted the best polo horse in the history of this sport. Park
   Place will likely clone her and her clones will be continually cloned. This will forever change the
   polo horse breed all over the world. It will irreparably harm me and La Dolfina and indeed the
   entire breed. Mr. Meeker should not be allowed to profit from his broken promises.
          Pursuant to 28 U.S.C. § 1746 I declare under penalty of perjury under the laws of the
   United States of America that the foregoing is true and correct..




                                                  Adolfo Cambiaso
                                                  Date: January 21, 2021

                                                     4
